Name: Council Regulation (EEC) No 2203/90 of 24 July 1990 amending Regulation (EEC) No 1581/86 laying down general rules for intervention on the market in cereals and Regulations No 724/67/EEC and (EEC) No 2754/78 on intervention in the oils and fats sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  research and intellectual property;  trade policy;  agricultural structures and production;  marketing;  plant product
 Date Published: nan

 Avis juridique important|31990R2203Council Regulation (EEC) No 2203/90 of 24 July 1990 amending Regulation (EEC) No 1581/86 laying down general rules for intervention on the market in cereals and Regulations No 724/67/EEC and (EEC) No 2754/78 on intervention in the oils and fats sector Official Journal L 201 , 31/07/1990 P. 0005 - 0006*****COUNCIL REGULATION (EEC) No 2203/90 of 24 July 1990 amending Regulation (EEC) No 1581/86 laying down general rules for intervention on the market in cereals and Regulations No 724/67/EEC and (EEC) No 2754/78 on intervention in the oils and fats sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 2902/89 (4), and in particular Articles 12 (3) and 26 (2) thereof, Having regard to the proposal from the Commission, Whereas a feature of the Community cereals and olive oils sectors is a structural imbalance between supply and demand; whereas the search for new uses in an appropriate means for remedying the situation; Whereas, in these two sectors and in the oilseeds sector, the search for non-food uses is an appropriate way of opening up new prospects for Community agriculture; Whereas the search for new outlets for cereals and oils and fats outside the food sector should accordingly be supported; whereas that support may involve making cereals and oils and fats held by intervention agencies available to researchers on favourable terms laid down in advance for the execution of projects approved according to a procedure ensuring close cooperation between the Member States and the Commission; Whereas such cooperation may be realized under the Standing Committee on Agricultural Research; Whereas it is therefore appropriate to amend Regulation (EEC) No 1581/86 (5), as amended by Regulation (EEC) No 195/89 (6), Regulation No 724/67/EEC (7), as last amended by Regulation (EEC) No 1230/89 (8), and Regulation (EEC) No 2754/78 (9). HAS ADOPTED THIS REGULATION: Article 1 1. Article 4 of Regulation (EEC) No 1581/86 is hereby replaced by the following: 'Article 4 1. Cereals shall be purchased from intervention agencies for the purposes of fulfilling obligations arising from the award of contracts to supply Community food aid under international agreements or other supplementary programmes, at prices and in accordance with detailed rules of implementation laid down in advance. 2. Intervention agencies may be authorized, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, as last amended by Regulation (EEC) No 1340/90 (*), to sell, at a price fixed at a standard rate in advance, the quantities of cereals required to carry out projects to demonstrate new uses for non-food ends and approved by the Commission in accordance with the procedure laid down in Article 8 of Regulation (EEC) No 1728/74 (**), as last amended by Regulation (EEC) No 3768/85 (***). 3. If special circumstances so require, the Council, acting by a qualified majority on a proposal from the Commission, may lay down procedures for sale other than those provided for in Article 3. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75. (*) OJ No L 134, 28. 5. 1990, p. 1. (**) OJ No L 182, 5. 7. 1974, p. 1. (***) OJ No L 362, 31. 12. 1985, p. 8.' 2. The following paragraph is hereby inserted in Article 2 of Regulation (EEC) No 2754/78: '1a. Intervention agencies may be authorized in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC as last amended by Regulation (EEC) No 2902/89 (*), to sell, at a price fixed at a standard rate in advance, the quantities of olive oil required to carry out projects to demonstrate new uses for non-food ends and approved by the Commission in accordance with the procedure laid down in Article 8 of Regulation (EEC) No 1728/74 (**), as last amended by Regulation (EEC) No 3768/85 (***). Detailed rules for the application of this paragraph shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. (*) OJ No L 280, 29. 9. 1989, p. 2. (**) OJ No L 182, 5. 7. 1974, p. 1, (***) OJ No L 362, 31. 12. 1985, p. 8.' 3. In Article 2a of Regulation No 724/67/EEC, the present wording becomes paragraph 1 and the following paragraph is added: '2. Intervention agencies may be authorized, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, as last amended by Regulation (EEC) No 2902/89 (*), to sell, at a price fixed at a standard rate in advance, the quantities of oilseeds required to carry out projects to demonstrate new uses for non-food ends and approved by the Commission in accordance with the procedure laid down in Article 8 of Regulation (EEC) No 1728/74 (**), as last amended by Regulation (EEC) No 3768/85 (***). Detailed rules for the application of this paragraph shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. (*) OJ No L 280, 29. 9. 1989, p. 2. (**) OJ No L 182, 5. 7. 1974, p. 1. (***) OJ No L 362, 31. 12. 1985, p. 8.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990. For the Council The President C. MANNINO (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 134, 28. 5. 1990, p. 1. (3) OJ No 172, 30. 9. 1966, p. 3025/66. (4) OJ No L 280, 29. 9. 1989, p. 2. (5) OJ No L 139, 24. 5. 1986, p. 36. (6) OJ No L 25, 28. 1. 1989, p. 22. (7) OJ No 252, 19. 10. 1967, p. 10. (8) OJ No L 128, 11. 5. 1989, p. 23. (9) OJ No L 331, 28. 11. 1978, p. 13.